Citation Nr: 0331457	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  00-21 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
postoperative congenital fusion, second and third segments of 
the sternum.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to 
February 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This matter was previously before the Board in November 2002, 
at which time it was remanded so that the veteran could be 
scheduled for a hearing.

In March 2003, the veteran provided oral testimony at a 
videoconference hearing over which the undersigned Acting 
Veterans Law Judge presided, a transcript of which has been 
associated with the veteran's claims file.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for postoperative congenital fusion, 
second and third segments of the sternum, by rating action 
dated in April 1982.  He did not appeal this determination.

2.  By rating action dated in September 1994, the RO 
determined that sufficient new and material evidence had not 
been received with which to reopen the veteran's claim of 
entitlement to service connection for postoperative 
congenital fusion, second and third segments of the sternum.  
He did not appeal this determination.

3.  Evidence submitted since the September 1994 rating action 
in which the RO determined that sufficient new and material 
evidence had not been received with which to reopen the 
veteran's claim of entitlement to service connection for 
postoperative congenital fusion, second and third segments of 
the sternum, is not duplicative of evidence previously on 
file and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the claim.


CONCLUSION OF LAW

1.  The unappealed September 1994 RO decision which 
determined that sufficient new and material evidence had not 
been received with which to reopen the veteran's claim of 
entitlement to service connection for postoperative 
congenital fusion, second and third segments of the sternum 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2002).

2.  Evidence received since the September 1994 RO decision is 
new and material, sufficient to reopen the claim of 
entitlement to service connection for postoperative 
congenital fusion, second and third segments of the sternum.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to notify and assist

To the extent that the issue is new and material evidence, 
the Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2002).  
The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  In any event, based on the favorable decision 
discussed below, the Board finds that any failure in VA's 
duty to notify and assist the veteran regarding his claim for 
new and material evidence is moot.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


II.  Finality/New and Material Evidence

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed.Reg 45620 
(2001).  However, those provisions are only applicable to 
claims filed on or after August 29, 2001.  As the veteran's 
claim of new and material evidence substantially predates 
August 2001, the new regulatory criteria are not applicable.

In April 1982, the RO denied entitlement to service 
connection for a sternum disorder.  At that time, the 
evidence showed that the veteran had undergone recent 
corrective surgery for a lack of fusion of the second and 
third segments of the sternum.  However, this was deemed to 
be a constitutional or developmental abnormality and not a 
disability under the law for consideration of service 
connection.  

In September 1994, the RO determined that sufficient new and 
material evidence had not been received with which to reopen 
the veteran's claim of entitlement to service connection for 
postoperative congenital fusion, second and third segments of 
the sternum.  The RO explained that the additional evidence 
which had been received was previously submitted and 
considered in the April 1982 rating action. The veteran did 
not appeal this decision, thus it became final.  38 U.S.C.A. 
§§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).  

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  

The evidence received subsequent to September 1994 is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion. 
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

Subsequent to September 1994, the veteran has submitted 
numerous service, VA, and private medical records in support 
of his claim; he has testified at a personal hearing before a 
hearing officer of the RO; he has provided a lay statement 
from a fellow serviceman on his behalf; he has submitted 
numerous treatises describing his asserted disorder; and he 
has testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge.

Significant among the additional evidence which has been 
received is a private medical record dated in July 1972 which 
shows that the veteran referred to a automobile accident 
during service which resulted in hospitalization for five 
months.  It was noted that he had fractured his femur in the 
accident but he denied any chest wall damage as a result of 
the accident.

In his testimony during both the RO hearing in June 2001 and 
the videoconference hearing in March 2003, the veteran 
testified that his pre-existing sternum disorder was 
aggravated by his period of active service.  He added that 
the exercises of basic training aggravated his condition to 
the point where he sought regular inservice treatment for his 
chest pain.

The veteran's fellow serviceman indicated in his statement 
dated in September 2000 that he recalled the veteran having 
injured his sternum in an accident during service and that he 
could not participate in exercises conducted by the rest of 
his unit.

The foregoing evidence is new in that it was not previously 
of record, and is significant as it provides evidence of 
events in service which may have aggravated the veteran's 
pre-existing sternum disordered.  This evidence was not 
before VA in September 1994 and is probative for the reasons 
and bases of denial.  For this reason, the Board finds that 
the evidence added to the record since September 1994 is so 
significant that it must be considered in order to fairly 
decide the claim.


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for postoperative 
congenital fusion, second and third segments of the sternum 
having been submitted, the claim is reopened.


REMAND

Although the Board sincerely regrets the additional delay, a 
remand is necessary to ensure that there is a complete record 
upon which to decide the veteran's claims so that he is 
afforded every possible consideration and to comply with due 
process.

VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2) (2002).  VA has a 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VA also has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§  5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

In a letter from the veteran dated in October 2001, he 
indicated that he was treated at the Dallas, Texas, VA 
Medical Center during the early 1970's and that he was 
treated at the Fort Polk hospital from March 29, 1968 to 
August 14, 1968.  It appears that the identified medical 
treatment records have not been associated with his claims 
folder.

Further, the Board notes that the veteran underwent VA 
examinations in March 1982, June 1990, December 1996 and May 
1997.  However, it is not clear that the examiners addressed 
the issue of whether the veteran's pre-existing sternum 
disorder had been aggravated by either the rigors of basic 
training or by a motor vehicle accident which the veteran was 
in during his period of active service.  As such, the Board 
is of the opinion that the veteran be afforded a VA 
examination to determine the nature and etiology of any 
current sternum disorder, to include whether a pre-existing 
disorder was aggravated by service.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  As such, the veteran should be afforded a the 
aforestated VA examination in order to obtain an appropriate 
opinion.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

As an additional matter, the Board notes that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a Veterans Claims Assistance Act of 2000 (VCAA) duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.
  
Accordingly, this claim is REMANDED for the following action:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

2.  Request that the veteran identify all 
medical care providers who have examined 
or treated him for his sternum disorder 
prior to, during, and since his 
separation from service.  Obtain all 
records of any treatment reported by the 
veteran that have not already been 
associated with the claims folder.

3.  Attempt to obtain additional records, 
if any, from the Dallas, Texas, VA 
Medical Center; and the Fort Polk 
Hospital for treatment from March 1968 to 
August 1968. 

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for an appropriate 
VA orthopedic examination.  The claims 
file and a separate copy of this Remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
reviewed in conjunction with the 
examination.  All necessary tests should 
be conducted and all clinical findings 
reported in detail.  

The examiner is asked to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any currently 
diagnosed sternum disorder found to be 
present.  The examiner should state 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any currently diagnosed sternum disorder 
found to be present had its onset during 
active service or is related to any in-
service disease or injury.  In providing 
this opinion, the examiner should 
specifically review the complaints and 
findings noted during service, as well as 
the history provided by the veteran.  If 
a sternum disorder had it onset prior to 
the veteran's active, service the 
examiner is asked to opine as to whether 
it had undergone a permanent increase in 
severity during service; and whether any 
such increase was due to the natural 
progression of the disorder, or whether 
it was aggravated beyond natural 
progression due to the nature of the 
veteran's service, to include the rigors 
of basic training or a motor vehicle 
accident in which the veteran was shown 
to have fractured his femur.  The 
examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusion.

5.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full, and that no other notification or 
development action, in addition to those 
directed above, is required by the VCAA.  
In particular, the RO should review the 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, the 
RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Readjudicate the veteran's claim for 
service connection for a sternum 
disorder.  If the benefit sought on 
appeal remains denied, provide the 
veteran and his representative with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                     
______________________________________________
	JOHN KITLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



